Citation Nr: 0311652	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  94-22 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability evaluation in excess of 70 
percent for post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from December 1985 to 
November 1991.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in October 1996 and 
October 2002 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  

Service connection for post traumatic stress disorder (PTSD) 
was granted in a May 1993 rating decision.  A 50 percent 
disability evaluation was assigned from November 28, 1991.  
The October 1996 rating decision denied the veteran's claim 
for an increased rating for PTSD and the veteran filed a 
timely appeal.  The October 2002 rating decision assigned a 
70 percent rating to the PTSD effective September 27, 1996.       

In April 1999, this matter was remanded to the RO for 
additional development.

The veteran is seeking entitlement to a total rating based 
upon individual employability due to service-connected 
disabilities.  This claim is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The revised version of 38 C.F.R. § 4.130, Diagnostic Code 
9411, effective from November 7, 1996, is more favorable to 
the veteran's claim.    

2.  From September 27, 1996 to November 6, 1996, the 
veteran's PTSD was principally manifested by severe 
impairment in industrial and social functioning; there is no 
evidence of virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms; a profound retreat 
from mature behavior; or a demonstrable inability to obtain 
or retain employment.   

3.  From November 7, 1996, the service-connected PTSD is 
principally manifested by near continuous depression 
affecting the ability to function independently, 
appropriately, and effectively; difficulty sleeping; 
nightmares and flashbacks; intrusive thoughts, exaggerated 
startle response; irritability; and mild impairment of 
impulse control which are productive of occupational and 
social impairment with deficiencies in most areas; there is 
no evidence of total social and occupational impairment.


CONCLUSIONS OF LAW

1.  From September 27, 1996 to November 6, 1996, the criteria 
for a disability evaluation in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  

2.  From November 7, 1996, the criteria for a disability 
evaluation in excess of 70 percent for PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claim for a higher 
disability evaluation for PTSD, and that the requirements of 
the VCAA have in effect been satisfied.  

The veteran has been provided with VA examinations in 
September 1996 and June 2000 to determine the nature, extent 
and severity of the PTSD.  The veteran has been provided with 
a statement of the case and supplemental statements of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify him 
of the evidence needed by the veteran to prevail on the 
claim.  In a letters dated in September 1997 and October 
2002, the RO notified the veteran of the evidence that was 
considered and of the evidence needed to substantiate his 
claim.  The RO offered to assist him in obtaining any 
relevant evidence.  This letter gave notice of what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain.  There is no identified evidence that has not been 
accounted for and the veteran has been given the opportunity 
to submit written argument.  The VA notified the appellant of 
the information and any medical or lay evidence, not 
previously submitted, that is necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim or to give the representative another opportunity 
to present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the extensive record 
on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).


Pertinent Criteria

Disability ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2002). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).

Effective November 7, 1996, during the pendency of this 
appeal, the Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders including PTSD.  See 
61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. 
§ 4.130). 

The Board notes that where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent Congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  In VAOPGCPREC 3-2000, the General Counsel held that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.

Before November 7, 1996, the Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70%  Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment. 

50%  Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment. 

30%  Definite impairment in the ability 
to establish or maintain effective and 
wholesome relationships with people, with 
psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment.  

10%  Less than the criteria for the 30 
percent, with emotional tension or other 
evidence of anxiety productive of mild 
social and industrial impairment.

0% There are neurotic symptoms which may 
somewhat adversely affect the 
relationships with others but which do 
not cause impairment of working ability.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

On and after November 7, 1996, the Schedule reads as follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  



70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10%  Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0%  A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

The Court of Appeals for Veterans Claims (Court) has held 
that Global Assessment of Functioning (GAF) scores are a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). 

The Board notes that the assignment of an evaluation shall be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126 (2002).  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
1991); 38 C.F.R. §§ 4.2, 4.6 (2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

The veteran's informal claim of entitlement to a higher 
rating for PTSD was filed in September 1996.  As noted above, 
during the pendency of this appeal, the provisions of 
Diagnostic Code 9411 were revised effective November 7, 1996.  
See 61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. 
§ 4.130).   

In accordance with VAOPGCPREC 3-2000, the Board has compared 
both versions of Diagnostic Code 9411 and has determined that 
the revised version is more favorable to the veteran's claim.  
The revised rating criteria sets forth objective criteria, 
such as certain symptoms, that must be met for the assignment 
of a disability evaluation.  The former rating criteria sets 
forth certain degrees of impairment, such as severe, for each 
disability rating.  This is a somewhat less clear and more 
subjective standard.  The Board finds that the revised rating 
criteria is more favorable to the veteran's claim because an 
objective criteria is easier to demonstrate or establish than 
a subjective criteria.  The Board finds that the revised 
version of Diagnostic Code 9411 is more favorable to the 
veteran's claim.    

Thus, in accordance with VAOPGCPREC 3-2000, the Board will 
analyze the veteran's claim under the former version of 
Diagnostic Code 9411 prior to November 7, 1996, the effective 
date of the amended regulations.  The Board will then analyze 
the veteran's claim under the revised provisions of 
Diagnostic Code 9411 from November 7, 1996, since the revised 
version is more favorable to the veteran's claim.  

Disability rating for the service-connected PTSD from 
September 27, 1996 to November 6, 1996  

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a disability evaluation in excess of 70 percent 
for PTSD from September 27, 1996 to November 6, 1996.  As 
noted above, in order for a 100 percent disability evaluation 
to be assigned under the former provisions of Diagnostic Code 
9411, the evidence must establish that the veteran's PTSD 
causes totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; a demonstrable inability to obtain or 
retain employment, and attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

The medical evidence of record establishes that from 
September 27, 1996 to November 6, 1996, the veteran's PTSD 
caused severe impairment.  A September 1996 VA examination 
report indicates that the diagnosis was PTSD, chronic and 
severe.  His symptoms included severe depression.  The VA 
examination report indicates that the veteran had been 
divorced and he had marital difficulties.  He was taking 
three medications including Zoloft, Depakote, and Valium.  
The veteran's GAF score was 55 which is indicative of 
moderate symptoms and moderate difficulty in social and 
occupational functioning.  Medical evidence dated subsequent 
to this time period shows that the veteran continued to have 
moderate to severe PTSD.  

The evidence of record does not demonstrate that the 
veteran's PTSD is manifested by totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior or that 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  The September 1996 VA examination report 
indicates that the veteran was competent to handle his funds.  
The medical evidence for this time period and medical 
evidence dated subsequent to this time period shows that the 
veteran does not have psychoneurotic symptoms and he is not 
in virtual isolation in the community.

The evidence of record does not establish that the service-
connected PTSD causes a demonstrable inability to obtain or 
retain employment.  See Johnson v. Brown, 7 Vet. App. 95, 97 
(1994).  The medical evidence for the time period of 
September 27, 1996 to November 6, 1996 shows that the veteran 
was employed as a care worker at a group home.     

Thus, the Board finds that the preponderance of the evidence 
of record is against assignment of a 100 percent disability 
evaluation for the PTSD under the former provisions of 
Diagnostic Code 9411 from September 27, 1996 to November 6, 
1996.  The claim for a higher rating for PTSD is denied


Disability rating for the service-connected PTSD from 
November 7, 1996 

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against a 
disability evaluation in excess of 70 percent for PTSD from 
November 7, 1996 under the revised provisions of Diagnostic 
Code 9411.  

The medical evidence of record establishes that the veteran's 
service-connected PTSD is principally manifested by near 
continuous depression affecting the ability to function 
independently, appropriately, and effectively; difficulty 
sleeping; nightmares; intrusive thoughts; hypervigilance; 
exaggerated startle response; disturbing recollections; 
irritability; a history of suicidal ideation; and mild 
impairment of impulse control.  The medical evidence shows 
that the veteran has an inability to establish and maintain 
effective relationships.  The June 2000 VA examination report 
indicates that the veteran's current level of personal and 
social adjustment was moderately to severely impaired.  The 
examiner stated that outside his family, the veteran had no 
significant relationships.  The examiner further noted that 
within his family, the veteran had problems with intimacy.  
The examiner indicated that the veteran had emotional 
detachment and estrangement.  The veteran had difficulty 
expressing affect appropriately in social situations and he 
was extremely uncomfortable in crowds.  

The medical evidence further shows that the veteran had 
occupational impairment with deficiencies in work due to his 
PTSD symptom.  The June 2000 VA examination report notes that 
the veteran currently worked as a developmental aide at a 
group home.  The examiner indicated that the PTSD caused 
moderate to severe impairment in the veteran's ability to 
maintain himself adaptively in a competitive work 
environment.  The examiner noted that the veteran experienced 
frequent disruptions on the job due to PTSD symptoms and a 
recent incident included a nine day mandatory administrative 
leave apparently due to a flare-up of PTSD-related 
irritability, anger and aggressiveness.  The examiner further 
stated that the veteran was maintaining himself in employment 
at a marginally adequate level and he remained at risk for 
losing his job.  Based upon these findings, the Board finds 
that from November 7, 1996, the medical evidence of record 
supports the criteria for a 70 percent rating for the PTSD 
under the revised provisions of Diagnostic Code 9411.    

The evidence of record does not demonstrate that the 
veteran's PTSD is manifested by total occupational and social 
impairment due to gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), persistent danger of hurting self 
or others, disorientation to time or place, or memory loss 
for names of close relatives, own occupation or own name.  

The medical evidence shows that the veteran has a history of 
suicidal ideation.  However, the medical evidence shows that 
the veteran did not have present suicidal ideation.  The June 
2000 VA examination report indicates that upon examination, 
there was no evidence of a psychotic disturbance.  The 
veteran's sensorium was intact.  His speech was relevant and 
coherent.  His thought process was rational and coherent.  
His appearance, behavior and attitude were within normal 
limits.  There is no medical evidence of hallucinations or 
delusions.  The VA examiner indicated that the veteran had 
some difficulty performing some activities of daily living, 
but his basic competence for independent living was adequate 
and the veteran was capable of managing funds in his own best 
interest.  It was noted that the veteran had good hygiene.  
There is no medical evidence of memory loss for names of his 
close relatives or own name.   

The veteran's PTSD does not cause total social impairment, 
although the veteran does have serious impairment in social 
functioning, as discussed above.  The evidence shows that he 
does not have total social isolation; he had social 
interaction with his immediate family.  There is no medical 
evidence of total occupational impairment.  As discussed 
above, the veteran was currently employed, although he did 
have occupational impairment due to the PTSD.   



Thus, the Board finds that the preponderance of the evidence 
of record is against assignment of a 100 percent disability 
evaluation for the PTSD under the revised provisions of 
Diagnostic Code 9411 from November 7, 1996.  The claim for a 
higher rating for PTSD is denied.

In summary, for the reasons and bases expressed above, the 
Board finds that a disability evaluation in excess of 70 
percent is not warranted for the PTSD under the former 
provisions of Diagnostic Code 9411 from September 27, 1996 to 
November 6, 1996 and a disability evaluation in excess of 70 
percent is not warranted for the PTSD under the revised 
provisions of Diagnostic Code 9411 from November 7, 1996.  
The Board finds that the preponderance of the evidence of 
record is against assignment of a 100 percent disability 
evaluation for the PTSD, and the claim for a higher rating 
for PTSD is denied.


ORDER

Entitlement to a disability evaluation in excess of 70 
percent for PTSD is denied.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

